Citation Nr: 1813026	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-60 148	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an increased rating of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2)(c) (2002); 38 C.F.R. § 20.900(c) (2017).

In March 2015, the Veteran filed an increased rating claim for entitlement to an increased rating for bilateral thrombophlebitis.  A  June 2015 rating decision denied the Veteran's increased rating claim.  Thereafter, the Veteran filed a Notice of Disagreement (NOD) in July 2015 indicating that he was seeking an increased rating of 20 percent for thrombophlebitis in both of his lower extremities.  In an October 2016 Decision Review Officer (DRO) Decision, the Veteran was awarded such, effective from the date of submission of his increased rating claim.  The Veteran AND his representative, the Texas Veterans Commission, was notified in October 2016 of this grant and both were informed that "[t]his is considered to be a full grant of benefits on appeal for [thrombophlebitis left lower extremity, and thrombophlebitis right lower extremity]."  The Veteran and his representative were also informed of the Veteran's appeal rights if he disagreed with the rating decision.  There is no indication in the record that the Veteran appealed the October 2016 DRO decision.

In January 2018, fifteen months after notification of the grant and three months after expiration of the one year period to appeal, an unsigned VA Form 21-4138 (Statement in Support of Claim) indicated that the Veteran is "still contesting phlebitis and thrombophlebitis."  This letter specifically referred to a VA letter dated December 11, 2017, a letter which refers to certifying the Veteran's claim to the Board as well as refers to a Board hearing.  However, there is no indication within this letter as to any specific issue.  Notably, the only issue on appeal was the Veteran's claim for entitlement to an increased rating for bilateral hearing loss, as evidenced in the November 2017 Supplemental Statement of the Case, which, as to be explained below, is withdrawn.

The Board acknowledges that generally a claimant is considered to be seeking the maximum benefit allowed.  See AB v. Brown, 6 Vet. App. 35, 48 (1993).  However, in AB v. Brown the United States Court of Appeals for Veterans Claims (Court) found that a claimant may "limit an appeal by expressly stating they sought to "limit the appeal to entitlement to a specific disability rating."  6 Vet. App. at 48.  Here, the Veteran's NOD in June 2015 expressly limited his appeal to a 20-percent disability rating, and subsequently after assessing what the Veteran was entitled to for his service-connected disabilities of the lower extremities, the RO granted the Veteran a disability rating of 20 percent.  In consideration of what was the appropriate rating, the RO also assessed whether the Veteran was entitled to a rating higher than 20 percent, but the RO determined that the evidence was consistent with a 20-percent rating.  Given that the Veteran received the rating which he specifically requested in his NOD and where he was notified that this was a full grant of the benefit sought, and provided an opportunity to appeal the decision, and he did not, the Board does not have jurisdiction of these claims.

To the extent that the Veteran is now seeking an increased rating for these conditions, the Veteran and his representative are advised that if he desires to raise a new claim of entitlement to a rating in excess of 20 percent for thrombophlebitis of the right and left lower extremities, effective March 24, 2015, a claim for benefits must be submitted on a VA standardized form.  See 38 C.F.R. § 3.1(p), 3.155, 3.160 (2017).  


FINDING OF FACT

In December 2017, the appellant submitted an Appeals Satisfaction Notice, along with a Statement in Support of Claim form, prior to the promulgation of a decision in the appeal, requesting withdrawal of his appeal pertaining to his claim for entitlement to an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2017, the Veteran submitted an Appeals Satisfaction Notice, indicating that he did not wish to pursue all remaining issues associated with his appeal from the latest Supplemental Statement of the Case (SSOC), which in this instance was a November 2017 SSOC that only pertained to the Veteran's increased rating claim for bilateral hearing loss.  Withdrawal of an appeal is only effective where the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  The Board finds that the withdrawal met the aforementioned where the Veteran also submitted a January 2018 Statement in Support of Claim, stating again that he was requesting  "withdrawal" of his bilateral hearing loss claim because he was "satisfied with the current rating."

Importantly, the withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3).  Therefore, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an increased rating of 10 percent for bilateral hearing loss is dismissed.  








		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


